Citation Nr: 1217041	
Decision Date: 05/11/12    Archive Date: 05/24/12	

DOCKET NO.  10-06 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

Upon review of this case, it is clear that the Veteran has chosen not to pursue the issue of entitlement to a total disability rating based upon individual unemployability.  Accordingly, that issue is not currently before the Board.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the current severity of the Veteran's service-connected posttraumatic stress disorder.

In that regard, at the time of a VA psychiatric examination in October 2008, the Veteran denied any treatment, including the use of either prescription or over-the-counter medication, for his service-connected posttraumatic stress disorder.  According to the examiner, the Veteran presented with symptomatology much like that described at the time of a previous examination, with the most notable change being a significant increase in the frequency of the Veteran's reported combat-related nightmares, as well as increased sleep disturbance resulting in daytime somnolence, in particular, when driving.  The Global Assessment of Functioning Score assigned for the Veteran's posttraumatic stress disorder was 62.

Significantly, during the course of VA outpatient psychiatric treatment in January 2010, the Veteran requested medication for his reported sleep difficulties.  In contrast to his previous examination, the Veteran indicated that, for the past two months, he had been receiving biweekly counseling at the local Vet Center for his posttraumatic stress disorder.  The pertinent diagnoses noted were anxiety disorder; and chronic posttraumatic stress disorder, with an associated Global Assessment of Functioning Score of 55.

The Board observes that, during the course of outpatient Vet Center treatment in January 2010, the Veteran described his psychiatric symptomatology as "significantly increased" in intensity, frequency, and duration, with the most recent increase having occurred since 2008, further complicating his occupational reliability and productivity.

At the time of a VA psychiatric examination in April 2010, the Veteran described an increase in his anxiety, which he referred to as "panic attacks."  Reportedly, these "attacks" had been occurring for approximately one year, and typically occurred anywhere from two to three times per week.  According to the examiner, if taken at face value, the Veteran did report a slight increase in both anxiety and depressive symptomatology.  The pertinent diagnosis noted was posttraumatic stress disorder, with a current Global Assessment of Functioning Score of 58.

In correspondence of September 2010, the Veteran indicated that, while at the time of a VA psychiatric examination in April 2010, his posttraumatic stress disorder symptomatology had been described as basically "the same as before," in his opinion, that symptomatology was "much worse," affecting his ability to earn a living, as well as his social and family life.  Significantly, during the course of a videoconference hearing before the undersigned Acting Veterans Law Judge in January 2012, both the Veteran and his accredited representative indicated that, since the time of the Veteran's most recent VA psychiatric examination in April 2010, his psychiatric symptomatology had "increased in severity."  See Transcript, pp.15, 16.

Based on the aforementioned, the Board is of the opinion that an additional, more contemporaneous VA psychiatric examination would be appropriate prior to a final adjudication of the Veteran's claim for increased benefits.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2010, the date of the most recent clinical evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded an additional VA psychiatric examination in order to more accurately determine the current severity of his service-connected posttraumatic stress disorder.  All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  Moreover, a notation to the effect that this record review has taken place must be included in the examination report.
3.  The RO/AMC should then readjudicate the Veteran's claim for an increased evaluation for service-connected posttraumatic stress disorder.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in November 2011.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                  _________________________________________________
	TARA L. REYNOLDS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

